DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Amy Trexler on 10/30/2020.

The application has been amended as follows: 

Claims 13-15 are canceled.

Claim 22, lines 1-5, the language “wherein the heat exchange zone comprises a first coil wound tube bundle located above a second coil wound tube bundle, the bundles defining a tube side and a shell side of the heat exchange zone, the tube side defining one or more passages through the heat exchange zone for cooling and/or liquefying a first fluid stream, and the shell side defining a passage through the heat exchange zone for warming separated flash gas” has been replaced with –wherein the at least one coil wound tube bundle comprises a first coil wound tube bundle located above a second coil wound tube bundle for warming separated flash gas--.

Allowable Subject Matter
Claims 10-12 and 14-23 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination does not explicitly teach the system according to claim 10, wherein “the apparatus comprising a shell casing enclosing a heat exchange zone and a separation zone, the heat exchange zone being located above and in fluid communication with the separation zone, the separation zone configured to separate the flash gas from the LNG product and the heat exchange zone being configured to recover refrigeration from the separated flash gas;
wherein the heat exchange zone comprises at least one coil wound tube bundle
defining a tube side and a shell side of the heat exchange zone, the tube side
defining one or more passages through the heat exchange zone for cooling and/or liguefving a first fluid stream, and the shell side defining a passage through the heat exchange zone for warming separated flash gas;
wherein the separation zone is configured such that flash gas separated from the LNG product in the separation zone flows upwards from the separation zone into and
through the shell side of the heat exchange zone; and 
wherein the shell casing has:
a first inlet in fluid flow communication with the tube side of the heat exchange zone for introducing the first fluid stream to be cooled and/or liouefied;
a first outlet in fluid flow communication with the tube side of the heat exchange zone for withdrawing a first cooled and/or liguefied fluid stream;

a second inlet in fluid flow communication with the separation zone for introducing the reduced pressure LNG stream containing flash gas to be separated; and
a third outlet in fluid flow communication with the separation zone for withdrawing the LNG product stream.

The closest prior art of record is:

Applicant’s admitted prior art shown in Fig. 1 teaches a system (Fig. 1) for producing a liquefied natural gas product (Fig. 1, LNG within 100), and for recovering refrigeration from the flash gas (flash gas within 120 and in heat exchanger 130), the system comprising: 
a main cryogenic heat exchanger (162) for cooling and liquefying a natural gas feed stream (152) so as to produce an LNG stream (100);
a refrigeration circuit (comprising 155, 156, 164, 174) in fluid flow communication with the MCHE for circulating a main refrigerant (refrigerant compressed by compressors 164, 167 and 171) and passing one or more cold streams (155 and 156) of the refrigerant through the MCHE (162) so as to provide cooling duty for liquefying the natural gas (feed) stream, the one or more cold streams of refrigerant being warmed in the MCHE via indirect heat exchange with the natural gas stream;

an apparatus (120), in fluid flow communication with the first pressure reduction device, for separating flash gas from the reduced pressure LNG stream.

Johnke et al. (US 2011/0226011) teaches an LNG stream (Fig. 9, 40) as well as an LNG product stream (Fig. 9, 44).  Johnke also teaches recovering refrigeration (using the heat exchanger in annotated Figure 2 by the Examiner), using separated flash gas (Fig. 9, gas within the heat exchange zone in annotated Figure 2 by Examiner), a heat exchange zone (annotated by Examiner in Figure 2) being configured to recover refrigeration (cooling inlet stream 31, Fig. 9 using the flash gas in the heat exchange zone) from the separated flash gas; wherein the heat exchange zone comprises at least heat exchanger (“heat exchanger” in annotated Figure 2 by the Examiner) wound tube bundle defining a tube side (within the heat exchanger in annotated Figure 2 by the Examiner) and a shell side (side outside of the heat exchanger within shell 118 in annotated Figure 2 by the Examiner) of the heat exchange zone, the tube side defining one passage (passage within heat exchanger ) through the heat exchange zone for cooling a first fluid stream (Fig. 9, stream within 31 which passes through the heat exchanger), and the shell side defining a passage (space between the coils of the heat exchanger) through the heat exchange zone for warming separated flash gas; a first inlet (annotated by Examiner in Figure 2) in fluid flow communication with the tube side of the heat exchange zone for introducing the first fluid stream to be cooled and/or 


    PNG
    media_image1.png
    665
    1049
    media_image1.png
    Greyscale

Figure 1:  Fig. 9 of Johnke.

Tallant (US 4,026,120) teaches coiled heat exchangers (Fig. 1, within 2, 7 and 14) within shell casings of each separator 2, 7 and 14.

Rooker et al. (US 4,755,194) teaches a system for producing a liquefied natural gas product, the system comprising: an apparatus (Fig. 1) for separating a flash gas (gas stream leaving through pipe 3, Fig. 1) from a liquid gas stream (Fig. 1, liquid stream 
wherein the separation zone is configured such that flash gas separated from the product in the separation zone flows upwards (towards outlet at 3, Fig. 1) from the separation zone into; 
and wherein the shell casing has:
a second outlet (Fig. 1, 3) in fluid flow communication with the shell side of the heat exchange zone for withdrawing a warmed flash gas stream;
a second inlet (Fig. 1, 2) in fluid flow communication with the separation zone for introducing a stream (Fig. 1, stream coming from second inlet 2) containing flash gas (Fig. 1, gas which rises and exits out of second outlet 3) to be separated; and
a third outlet (Fig. 1, 4)  in fluid flow communication with the separation zone for withdrawing a product stream (Fig. 1, stream within 4).


    PNG
    media_image2.png
    760
    571
    media_image2.png
    Greyscale

Figure 2:  annotated Fig. 1 of Rooker.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763  
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763